DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: a driving information detector, a booster negative pressure predictor, a charging model module, a discharging model module, a summing module, and an integration module in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 cites the limitation, "the negative pressure," but, it is not clear if it is referencing the brake booster negative pressure or the manifold negative pressure.
Claim 4 recites, “the controller is configured to determine that the predicted negative pressure of the brake booster is insufficient to stop the operation of the air conditioner,” it's not clear if being insufficient causes it to stop the air conditioner or if it is insufficient to stop it.
Claim 15 recites, “compensating for the basic factor using the imitated brake pedal force signal,” it is not clear what is meant by this limitation.
Claims 2-3, 5-14, and 16-20 are indefinite for depending on an indefinite base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims  are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims  are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a . Therefore, we proceed to step 2A, Prong 1. 
Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claim(s) , the claims recite the abstract idea of 
(1) “”;
(2) “”;
(3) “”
Steps ()-() fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human could perform steps ()-() entirely mentally when . 
These limitations exemplify abstract idea of a mental process since details include concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion.
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
In addition, limitation(s) () recite(s) the abstract idea of a mathematical concept in addition to being a mental process since the limitation invokes a “calculation” of integrating the change rate over time. See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) citing Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”). 
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “non-transitory computer readable medium” outside of the abstract idea. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a controller does not transform the abstract idea into a practical application of the abstract idea. 
In addition, the limitation “” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “” in Claim ). 
Regarding Claims : These claims depend from Claim  and only add further details to the steps in that independent claim.  Therefore, they are also rejected on the same grounds as Claim .

Claims  are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims  are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a . Therefore, we proceed to step 2A, Prong 1. 
Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claim(s) , the claims recite the abstract idea of 
(1) “”;
(2) “”;
(3) “”
(4) “”
Steps ()-() fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human could perform steps ()-() entirely mentally when . 
These limitations exemplify abstract idea of a mental process since details include concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion.
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  
In addition, limitation(s) () recite(s) the abstract idea of a mathematical concept in addition to being a mental process since the limitation invokes a “determining” a change rate. See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”) citing Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”). 
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “non-transitory computer readable medium” outside of the abstract idea. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a controller does not transform the abstract idea into a practical application of the abstract idea. 
In addition, the limitation “” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  
Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “” in Claim ). 
Regarding Claims : These claims depend from Claim  and only add further details to the steps in that independent claim.  Therefore, they are also rejected on the same grounds as Claim .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-10, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura et al. (US 2020/0398851 A1) hereinafter Ohmura and Mori et al. (WO2011162382A1) hereinafter Mori.
Claim 1:
Ohmura discloses a system for predicting a negative pressure of a brake booster of a vehicle, the system comprising: a driving information detector configured to detect driving information related to the vehicle according to driving of the vehicle [Fig. 1, Item 40, ¶¶0012, 0016]; and a controller engaged to the driving information detector and configured to determine a negative pressure of an intake manifold according to a pressure of the intake manifold and an atmospheric pressure which is the driving information. [¶¶0016, 0020]
Ohmura doesn’t explicitly disclose wherein the controller includes a booster negative pressure predictor configured to predict the negative pressure of the brake booster by integrating over time a change rate according to a charging rate and a discharging rate of the negative pressure determined using a negative pressure of the brake booster determined in a previous cycle according to a logic for predicting the negative pressure of the brake booster and the negative pressure of the intake manifold of a current cycle and an imitated brake pedal force signal of the current cycle imitating an acceleration of the vehicle.
However, Mori does disclose wherein the controller includes a booster negative pressure predictor configured to predict the negative pressure of the brake booster by integrating over time a change rate according to a charging rate and a discharging rate of the negative pressure determined using a negative pressure of the brake booster determined in a previous cycle according to a logic for predicting the negative pressure of the brake booster and the negative pressure of the intake manifold of a current cycle and an imitated brake pedal force signal of the current cycle imitating an acceleration of the vehicle. [pg. 12, lines 7-34]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system to measure brake booster pressure of Ohmura with the predictor of Mori to provide a feedback signal to determine the brake booster charge level, thus ensuring reliable operation.
Claim 4:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 1.
Ohmura also discloses wherein when a predicted negative pressure of the brake booster is less than or equal to a reference negative pressure of a control for stopping an operation of an air conditioner of the vehicle, the controller is configured to determine that the predicted negative pressure of the brake booster is insufficient to stop the operation of the air conditioner. [¶¶0030-0035]
Claim 5:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 1.
Ohmura also discloses wherein the driving information detector is configured to detect the driving information from at least one of a vehicle speed sensor, a vehicle acceleration sensor, a gear stage sensor, an accelerator pedal sensor, a brake pedal operation sensor, a timer, and an atmospheric pressure sensor. [¶0016]
Claim 6:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 1.
Ohmura also discloses wherein the booster negative pressure predictor is configured to collect the negative pressure of the intake manifold and the driving information and to generate the negative pressure of the brake booster predicted in a cycle of a time period. [¶¶0016-0020]
Claim 7:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 1.
Ohmura doesn’t explicitly disclose wherein the booster negative pressure predictor includes: a charging model module configured to determine a first differential pressure over time using the negative pressure of the brake booster determined in the previous cycle and the negative pressure of the intake manifold of the current cycle; an integration module configured to integrate the change rate over time and to output the predicted negative pressure of the brake booster.
However, Mori does disclose wherein the booster negative pressure predictor includes: a charging model module configured to determine a first differential pressure over time using the negative pressure of the brake booster determined in the previous cycle and the negative pressure of the intake manifold of the current cycle [pg. 12, lines 7-34]; an integration module configured to integrate the change rate over time and to output the predicted negative pressure of the brake booster. [pg. 12, lines 7-34]
Ohmura also discloses a discharging model module configured to take a difference between the negative pressure of the brake booster determined in the previous cycle and the negative pressure of the intake manifold of the current cycle as a basic factor, and to compensate for the basic factor using the imitated brake pedal force signal to determine a second differential pressure over time; [¶¶0016-0020] a summing module configured to determine a change rate by adding a discharging rate of the negative pressure of the brake booster corresponding to the second differential pressure to a charging rate of the negative pressure of the brake booster corresponding to the first differential pressure [¶¶0016-0020].
Claim 8:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 7.
Ohmura also discloses wherein the charging rate of the negative pressure of the brake booster according to the first differential pressure is output as a positive value, and the discharging rate of the negative pressure of the brake booster according to the second differential pressure is output as a negative value. [¶¶0016-0020]
Claim 9:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 7.
Ohmura doesn’t explicitly disclose wherein the charging model module is configured to determine the charging rate using a control map using the first differential pressure as an input value thereof.
However, Mori does disclose wherein the charging model module is configured to determine the charging rate using a control map using the first differential pressure as an input value thereof. [pg. 12, lines 7-34]
Claim 10:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 7.
Ohmura doesn’t explicitly disclose wherein the discharging model module is configured to determine a multiplication factor for correcting the discharging rate using a correction map using a displacement change amount of the imitated brake pedal force as an input value thereof.
However, Mori does disclose wherein the discharging model module is configured to determine a multiplication factor for correcting the discharging rate using a correction map using a displacement change amount of the imitated brake pedal force as an input value thereof. [pg. 12, lines 7-34]
Claim 13:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 7.
Ohmura doesn’t explicitly disclose wherein the integration module is configured to feedback the predicted negative pressure of the brake booster to the charging model module and the discharging model module so that the predicted negative pressure is used to determine a charging rate and a discharging rate of a next cycle generated after the current cycle.
However, Mori does disclose wherein the integration module is configured to feedback the predicted negative pressure of the brake booster to the charging model module and the discharging model module so that the predicted negative pressure is used to determine a charging rate and a discharging rate of a next cycle generated after the current cycle. [pg. 12, lines 7-34]
Claim 15:
Ohmura discloses a method for predicting a negative pressure of a brake booster of a vehicle, the method comprising: a) collecting, by a controller, driving information related to the vehicle according to driving of the vehicle to determine an imitated brake pedal force signal imitating change of an acceleration of the vehicle and a negative pressure of an intake manifold; [Fig. 1, Item 40, ¶0012] b) determining, by the controller, a first differential pressure over time using a negative pressure of the brake booster determined in a previous cycle and the negative pressure of the intake manifold of a current cycle [¶¶0016, 0020].
	Ohmura doesn’t explicitly disclose c) taking, by the controller, a difference between the negative pressure of the brake booster determined in the previous cycle and the negative pressure of the intake manifold of the current cycle as a basic factor to determine a second differential pressure over time by compensating for the basic factor using the imitated brake pedal force signal; and d) determining, by the controller, a change rate by adding a discharging rate of the negative pressure of the brake booster corresponding to the second differential pressure to a charging rate of the negative pressure of the brake booster corresponding to the first differential pressure to predict the negative pressure of the brake booster by integrating the change rate over time.
	However, Mori does disclose c) taking, by the controller, a difference between the negative pressure of the brake booster determined in the previous cycle and the negative pressure of the intake manifold of the current cycle as a basic factor to determine a second differential pressure over time by compensating for the basic factor using the imitated brake pedal force signal; and d) determining, by the controller, a change rate by adding a discharging rate of the negative pressure of the brake booster corresponding to the second differential pressure to a charging rate of the negative pressure of the brake booster corresponding to the first differential pressure to predict the negative pressure of the brake booster by integrating the change rate over time. [pg. 12, lines 7-34]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system to measure brake booster pressure of Ohmura with the predictor of Mori to provide a feedback signal to determine the brake booster charge level, thus ensuring reliable operation.
Claim 17:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 15.
Ohmura doesn’t explicitly disclose wherein step b) includes: setting, by the controller, an initial negative pressure of the brake booster generated upon determining that the previous cycle does not exist as a value less than the negative pressure of the intake manifold.
However, Mori does disclose wherein step b) includes: setting, by the controller, an initial negative pressure of the brake booster generated upon determining that the previous cycle does not exist as a value less than the negative pressure of the intake manifold. [pg. 12, lines 7-34]
Claim 18:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 15.
Ohmura doesn’t explicitly disclose wherein step b) includes: determining, by the controller, the charging rate using a control map using the first differential pressure as an input value thereof.
However, Mori does disclose wherein step b) includes: determining, by the controller, the charging rate using a control map using the first differential pressure as an input value thereof. [pg. 12, lines 7-34]
Claim 19:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 15.
Ohmura doesn’t explicitly disclose wherein step c) includes: determining, by the controller, a multiplication factor for correcting the discharging rate using a correction map using a displacement change amount of the imitated brake pedal force as an input value thereof.
However, Mori does disclose wherein step c) includes: determining, by the controller, a multiplication factor for correcting the discharging rate using a correction map using a displacement change amount of the imitated brake pedal force as an input value thereof. [pg. 12, lines 7-34]

Claim(s) 2, 3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura and Mori as applied to claims 1 and 15 above, and further in view of Hayashi (JP3787223) hereinafter Hayashi.
Claim 2:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 1.
	Ohmura doesn’t explicitly disclose wherein the controller is configured to generate an acceleration inflection recognition signal by crossing the imitated brake pedal force signal over time and a reference line which is a zero crossing.
	However, Moore does disclose wherein the controller is configured to generate an acceleration inflection recognition signal by crossing the imitated brake pedal force signal over time and a reference line which is a zero crossing. [¶¶0024, 0071]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system to measure brake booster pressure of Ohmura and Mori with the predictor of Hayashi to provide a feedback signal to determine the brake booster charge level, thus ensuring reliable operation.
Claim 3:
Ohmura, Mori, and Hayashi as shown in the rejection above disclose all the limitations of claim 2.
	Ohmura doesn’t explicitly disclose wherein the controller is configured to correct the charging rate and the discharge rate according to the acceleration inflection recognition signal.
	However, Moore does disclose wherein the controller is configured to correct the charging rate and the discharge rate according to the acceleration inflection recognition signal. [¶¶0024, 0071]
Claim 16:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 15.
	Ohmura doesn’t explicitly disclose wherein step a) includes: generating, by the controller, the imitated brake pedal force signal over time by filtering an acceleration change signal of the vehicle in an operation section of a brake of the vehicle; and generating, by the controller, an acceleration inflection recognition signal by crossing the imitated brake pedal force signal and a reference line which is a zero crossing.
	However, Moore does disclose wherein step a) includes: generating, by the controller, the imitated brake pedal force signal over time by filtering an acceleration change signal of the vehicle in an operation section of a brake of the vehicle; and generating, by the controller, an acceleration inflection recognition signal by crossing the imitated brake pedal force signal and a reference line which is a zero crossing. [¶¶0024, 0071]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system to measure brake booster pressure of Ohmura and Mori with the predictor of Hayashi to provide a feedback signal to determine the brake booster charge level, thus ensuring reliable operation.

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura and Mori as applied to claim 10 above, and further in view of Koike (JP2011016499) hereinafter Koike.
Claim 11:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 10.
	Ohmura doesn’t explicitly disclose wherein the discharging model module is configured to use an additional correction amount according to a repetition frequency of a zero crossing generated upon determining that repeated braking due to an on state and an off state of a brake operation signal continuously occurs to increase the discharging rate.
	However, Koike does disclose wherein the discharging model module is configured to use an additional correction amount according to a repetition frequency of a zero crossing generated upon determining that repeated braking due to an on state and an off state of a brake operation signal continuously occurs to increase the discharging rate. [¶0052; Figs. 5-6]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system to measure brake booster pressure of Ohmura and Mori with the predictor of Koike to determine charging and discharging settings on the brake booster thus providing a more accurate measurement.
Claim 12:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 11.
	Ohmura doesn’t explicitly disclose wherein the discharging model module is configured to use an additional correction amount to increase the discharging rate upon determining that the discharging model module continuously detects that the acceleration of the vehicle or a speed of the vehicle has an amplitude greater than or equal to a reference amplitude.
	However, Koike does disclose wherein the discharging model module is configured to use an additional correction amount to increase the discharging rate upon determining that the discharging model module continuously detects that the acceleration of the vehicle or a speed of the vehicle has an amplitude greater than or equal to a reference amplitude. [¶0052; Figs. 5-6]

Claim(s) 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohmura and Mori as applied to claim 1 and 15 above, and further in view of Moore et al. (US 2017/0106870 A1) hereinafter Moore.
Claim 14:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 1.
	Ohmura doesn’t explicitly disclose wherein the controller is configured to restart the vehicle in a state in which a start of the vehicle is stopped by an idle stop and go (ISG) system upon determining that the predicted negative pressure of the brake booster is less than or equal to a reference negative pressure.
	However, Moore does disclose wherein the controller is configured to restart the vehicle in a state in which a start of the vehicle is stopped by an idle stop and go (ISG) system upon determining that the predicted negative pressure of the brake booster is less than or equal to a reference negative pressure. [¶0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system to measure brake booster pressure of Ohmura and Mori with the predictor of Moore to prevent the further degradation of brake booster charge thus ensuring reliable operation.
Claim 20:
Ohmura and Mori, as shown in the rejection above disclose all the limitations of claim 15.
	Ohmura doesn’t explicitly disclose further including: after step d), restarting, by the controller, the vehicle in a state in which a start of the vehicle is stopped by an idle stop and go (ISG) system upon determining that the predicted negative pressure of the brake booster is less than or equal to a reference negative pressure.
	However, Moore does disclose further including: after step d), restarting, by the controller, the vehicle in a state in which a start of the vehicle is stopped by an idle stop and go (ISG) system upon determining that the predicted negative pressure of the brake booster is less than or equal to a reference negative pressure. [¶0048]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system to measure brake booster pressure of Ohmura and Mori with the predictor of Moore to prevent the further degradation of brake booster charge thus ensuring reliable operation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747